Exhibit 10.14

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, dated as of this 1st day of March, 2012, by and
between Virginia Commerce Bank (the “Bank”) and Virginia Commerce Bancorp, Inc.
(the “Holding Company”) (the term “Company” shall refer to the Bank and the
Holding Company, both individually and collectively) and Peter A. Converse (the
“Executive”).

WHEREAS, the Executive has been and is a key executive of the Company and it is
the desire of the Company to have the benefit of his continued loyalty and
service; and

WHEREAS, the Executive wishes to continue in the employ of the Company on the
terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:

1. Employment and Duties. The Executive shall continue to be employed by the
Company as the President and Chief Executive Officer of the Bank and the Holding
Company (the “Position”) on the terms and subject to the conditions of this
Agreement. The Executive accepts such employment and agrees to perform the
managerial duties and responsibilities consistent with the Position, including,
but not limited to, the duties set forth in the position description approved by
the Personnel and Compensation Committee of the Board of Directors of the
Holding Company or its successor (the “Personnel and Compensation Committee”)
and as maintained by the Company’s human resources department as of March 1,
2012, and such other duties as may be assigned to the Executive by the Boards of
Directors of the Company, or their designees. The Executive agrees to devote the
necessary time and attention on a full-time basis to the discharge of such
duties and responsibilities relating to the Position.

2. Term. The term of this Agreement is effective as of March 1, 2012, and will
continue through February 28, 2014, unless terminated or extended as hereinafter
provided. This Agreement shall be extended for successive one-year periods
following the original term unless either party notifies the other in writing at
least ninety (90) days prior to the end of the original term, or the end of any
additional one-year renewal term, that the Agreement shall not be extended
beyond its current term. The term of this Agreement, including any renewal term,
is referred to herein as the “Term.”

3. Compensation.

(a) Base Salary. The Company shall pay the Executive an initial annual base
salary of $471,292, subject to all applicable withholdings, and subject to
periodic review by the Board of Directors of the Holding Company, or its
designees, for consideration of decreases and increases. In no event shall the
Executive’s base salary be reduced in the first six (6) months following the
execution of this Agreement. In reviewing adjustments to base salary, the Board
of Directors of the Holding Company, or its designees, shall consider relevant
market data, as determined in its sole discretion, the performance of the
Company, and the Executive’s performance. The base salary shall be paid to the
Executive in accordance with established payroll practices of the Company (but
no less frequently than monthly).



--------------------------------------------------------------------------------

(b) Annual Incentive. During the Term, the Executive will be eligible to
participate in any annual incentive plan applicable to Company executives and
approved by the Board of Directors of the Holding Company, or its designees, and
to be paid in accordance with the terms of such plan. Any incentive payments due
hereunder shall be payable to the Executive on a date determined by the Company
within the two and one-half (2 1/2) month period following the end of the
calendar year unless the Company specifically determines a different payment
date.

(c) Stock Compensation. The Executive shall be eligible to participate to the
extent and in the manner provided and to receive stock options, restricted
stock, stock appreciation rights or other awards under the Holding Company’s
2010 Equity Plan, or any successor or replacement plan, in accordance with the
terms of such plan, as the Personnel and Compensation Committee may determine,
and which terms may be modified in the discretion of the Personnel and
Compensation Committee.

(d) Clawback. The Executive agrees that any incentive compensation (including
both equity and cash incentive compensation) that Executive receives from the
Company is subject to repayment to (i.e., clawback) the Company or a related
entity as determined by the Personnel and Compensation Committee in the event
(i) a restatement of the Holding Company’s and/or the Bank’s financial results
(other than a restatement caused by a change in applicable accounting rules or
interpretations) the result of which is that any incentive compensation paid
would have been a lower amount had it been calculated based on such restated
results or (ii) the repayment is otherwise required by applicable federal and
state law. The Executive’s repayment obligation for an event under clause
(i) above shall be limited to the amount that would not have been paid had the
original payment been calculated based upon such restated results, provided
clause (ii) above does not otherwise require repayment of a larger amount.
Except where offset of, or recoupment from, incentive compensation covered by
Code Section 409A (as defined in Section 19) is prohibited by Code Section 409A,
to the extent allowed by law and as determined by the Personnel and Compensation
Committee, the Executive agrees that such repayment may, in the discretion of
the Personnel and Compensation Committee, be accomplished by withholding of
future compensation to be paid to the Executive by the Company. Any recovery of
incentive compensation covered by Code Section 409A shall be implemented in a
manner which complies with Code Section 409A.

4. Benefits.

(a) Benefit Programs. The Executive shall be eligible to participate in any
plans, programs or forms of compensation or benefits that the Company provides
to the class of employees that includes the Executive, on a basis not less
favorable than that provided to such class of employees, including, without
limitation, group medical, disability and life insurance, vacation and sick
leave, and a retirement plan.

(b) Vacation. The Executive shall be entitled to four (4) weeks of vacation each
calendar year without loss of pay, to be used in accordance with the normal
Company policy.

 

2



--------------------------------------------------------------------------------

(c) Country Club. The Company will pay (or reimburse the Executive for) the
Executive’s country club assessment fees and monthly dues at Belle Haven Country
Club incurred during the Term on such basis as may be determined by the Board of
Directors of the Holding Company, or their designees, from time to time. To the
extent the Company reimburses the Executive for any such fees or dues, such
reimbursement will be made as soon as administratively practicable after the
expenses are incurred, but in no event later than the last day of the calendar
month following the calendar month in which the Executive submits his request
for payment of the reimbursable expense, which shall be submitted no later than
sixty (60) days after the expense is incurred.

(d) Automobile. The Company shall provide the Executive with the use of an
automobile during the Term that is appropriate for Executive’s Position and will
pay all operational expenses, including taxes, insurance, gasoline, oil,
maintenance and other similar expenses. Executive shall be required to document
the business use of such automobile as the Company may regularly require.

5. Reimbursement of Expenses. The Company shall reimburse the Executive
promptly, upon Executive’s incurring such expenses, subject to presentation of
adequate substantiation, including receipts, for the reasonable business travel,
entertainment, lodging and other business expenses incurred by the Executive,
including, without limitation, those expenses incurred by the Executive and the
Executive’s companion in attending business functions. The Company reserves the
right to review these expenses periodically and determine, in its sole
discretion, whether future reimbursement of such expenses to the Executive will
continue without prior approval by the Board of Directors of the Holding
Company, or its designees, of the expenses. In no event will such reimbursements
be made later than the last day of the calendar month following the calendar
month in which the Executive submits his request for payment of the reimbursable
expense, which shall be submitted no later than sixty (60) days after the
expense is incurred.

6. Termination of Employment.

(a) Death or Incapacity. The Executive’s employment under this Agreement shall
terminate automatically upon the Executive’s death. In the event of termination
due to the death of the Executive, the Executive’s spouse, if she survives the
Executive, or, if not, the Executive’s estate, as applicable, shall receive an
amount equal to three (3) months of the Executive’s base salary in effect at his
death. Such amount will be payable over the three (3) month period beginning the
month following the month in which the Executive’s death occurred in accordance
with the established payroll practices of the Company (not less frequently than
monthly) for the period during which such payments are to be made. The
Executive’s spouse, if she survives him, or, if not, his estate shall also
receive (i) any unpaid base salary for the time worked through the date of
termination payable in a lump sum as soon as administratively feasible following
termination; (ii) any incentive or bonus compensation due and owing pursuant to
the terms of any incentive or bonus plan, payable when otherwise due; (iii) any
benefits due and owing pursuant to the terms of any other plans, policies or
programs, payable when otherwise due (hereinafter subsections (i) – (iii) are
collectively referred to as the “Accrued Obligations”); and (iv) the Pro-Rata
Bonus (as defined, and payable at the time provided, in Section 7(a)(ii)). If
the Company reasonably determines that Incapacity, as hereinafter defined,

 

3



--------------------------------------------------------------------------------

of the Executive has occurred, it may terminate the Executive’s employment and
this Agreement upon thirty (30) days’ written notice, provided that, within
thirty (30) days after receipt of such notice, the Executive shall not have
returned to full-time performance of the Executive’s assigned duties. In the
event of a termination due to Incapacity, the Company shall pay the Accrued
Obligations to the Executive and the Pro-Rata Bonus (as defined, and payable at
the time provided, in Section 7(a)(ii)). For purposes of this Agreement,
“Incapacity” shall occur if the Company determines that the Executive is
suffering a physical or mental impairment that renders him unable to perform the
essential functions of his Position, and such impairment exists for six months
out of a twelve-month period. Notwithstanding any other provision in this
Agreement, the Company shall comply with all requirements of the Americans with
Disabilities Act. Notwithstanding any other provision of this Agreement, if the
Executive’s employment is terminated due to death or “Incapacity,” then no
payments shall be owed or paid under Section 7(a) or Section 9(a).

(b) Termination by Company With or Without Cause. The Company may terminate the
Executive’s employment during the term of this Agreement, with or without Cause.
For purposes of this Agreement, “Cause” shall mean:

(i) the Executive’s misconduct in connection with the performance of the
Executive’s duties which the Company believes does or may result in substantial
harm to the Company; or

(ii) the Executive’s misappropriation or embezzlement of funds or property of
the Company; or

(iii) the Executive’s fraud with respect to the Company or any dishonest act in
connection with the performance of his duties that results in harm to the
Company or, in the good faith judgment of the Company, could result in harm to
the Company, including, but not limited to, undermining or diminishing the
relationship of trust between the Boards of Directors of the Company and the
Executive; or

(iv) the Executive’s failure to perform any of the material duties and
responsibilities required by the Position (other than by reason of Incapacity),
including but not limited to meeting the material performance expectations of
the Company, or the Executive’s willful failure to follow reasonable
instructions of the Boards of Directors of the Company or policies of the
Company, in either case after being advised in writing of such failure and being
given a reasonable opportunity and period (as determined by the Company in its
discretion) to remedy such failure; or

(v) the Executive’s conviction of, indictment for (or its procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony or any other crime involving moral turpitude; or

(vi) the Executive’s conviction of or entering a guilty plea of no contest with
respect to any crime for which imprisonment is a possible punishment; or

(vii) the Executive’s breach of a material term of this Agreement, or violation
in any material respect of any code or standard of behavior generally applicable
to

 

4



--------------------------------------------------------------------------------

officers of the Company, after being advised in writing of such breach or
violation and being given a reasonable opportunity and period (as determined by
the Company) to remedy such breach or violation; or

(viii) the Executive’s breach of fiduciary duties owed to the Company; or

(ix) the Executive’s engaging in conduct that, if it became known by any
regulatory or governmental agency or the public, is reasonably likely to result,
in the good faith judgment of the Company, in material injury to the Company,
monetarily or otherwise.

(c) Termination by Executive for Good Reason. The Executive may terminate
employment for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:

(i) the non-temporary assignment to the Executive of continued duties materially
inconsistent with the Executive’s Position, authority, duties or
responsibilities as contemplated by Section 1 hereof; or

(ii) the relocation of the Executive to any other primary place of employment
that is located more than fifty (50) miles from the Executive’s assigned place
of employment as of the date of the Agreement, without the Executive’s express
written consent to such relocation; provided, however, this subsection
(ii) shall not apply in connection with the relocation of the Executive if the
Company decides to relocate its headquarters; or

(iii) without the Executive’s consent, (A) the material reduction of the
Executive’s then current base salary (which is defined as a reduction of ten
percent (10%) or more) or (B) the material reduction in the Executive’s health,
welfare and retirement benefits; provided, however, this subsection (iii) shall
not apply when substantially the same action is being taken with respect to the
base salaries or health, welfare and retirement benefits of all of the executive
officers of the Company; or

(iv) a material breach of this Agreement by the Company.

The Executive is required to provide notice to the Company of the existence of a
condition described in Section 6(c) above within a ninety (90) day period of the
initial existence of the condition, upon the notice of which the Company shall
have thirty (30) days to remedy the condition without having to pay the amounts
described in Section 7(a).

Notwithstanding the above, “Good Reason” shall not include any resignation by
the Executive where Cause for the Executive’s termination by the Company exists,
or an isolated, insubstantial or inadvertent action not taken in bad faith by
the Company.

7. Obligations Upon Termination.

(a) Without Cause; Good Reason. If, during the Term, either the Company shall
terminate the Executive’s employment without Cause (which, for purposes of this
Section 7, includes the non-renewal or expiration of the Agreement, unless the
Executive agrees to

 

5



--------------------------------------------------------------------------------

remain in the employ of the Company beyond the non-renewal or expiration of the
Agreement) or the Executive shall terminate employment for Good Reason, the
Executive, upon the effective date of the termination of employment, shall be
entitled to the Accrued Obligations and, upon Executive’s signing the Release
attached as Exhibit A, which Release must be signed and not be revoked (“become
effective”) within thirty (30) days after termination of employment, to the
following:

(i) The continued payment of Executive’s base salary in effect at the time of
termination of employment through the end of the Term or for a period of twelve
months, whichever is greater, payable in accordance with the established payroll
practices of the Company (but not less frequently than monthly and in equal
installments). If any payments are due to be paid in accordance with established
payroll practices during the thirty (30) day period during which the Release may
become effective, then such payments shall be accumulated and paid on the first
regularly scheduled payroll date on or after the thirtieth (30th) day following
termination provided the Release has become effective on or before such date.

(ii) If the termination of Executive’s employment occurs on or after October 1
of a calendar year but before the end of such year, payment of an amount equal
to a portion of any annual incentive bonus for the calendar year during which
Executive was last employed that includes the date of termination, such portion
to equal the product (such product shall be referred to herein as the “Pro-Rata
Bonus”) of (A) the annual incentive bonus that would have been payable to
Executive for such calendar year had Executive remained employed for the entire
calendar year, determined based on the extent to which the performance goals are
actually achieved for such year (as determined by the Holding Company under the
terms of the incentive program), multiplied by (B) a fraction, the numerator of
which is equal to the number of days in such calendar year that precede the date
of termination and the denominator of which is 365, such amount to be payable to
Executive at the time such bonus would otherwise have been paid under the terms
of the annual incentive bonus program if the Executive were still employed.

(iii) Continuation for eighteen (18) months after the date of termination of
employment of coverage under any health care (medical, dental and vision) plan
or plans (“Health Care Plans”), other than that under a flexible spending
account, provided to the Executive and the Executive’s spouse and dependents at
the date of termination, with the Company paying the normal Company paid
contribution therefor, on a monthly or more frequent basis, as for similarly
situated active employees and with such coverage being available on the same
basis as available to similarly active employees during such continuation period
(“Health Care Continuance Benefit”), provided that the Executive’s continued
participation is possible under the general terms and provisions of the Health
Care Plans. The following rules shall also apply:

(A) If the Company cannot maintain such coverage for the Executive or the
Executive’s spouse or dependents under the terms and provisions of the Health
Care Plans (or where such continuation would adversely affect the tax status of
the Health Care Plans pursuant to which the coverage is provided), the Company
shall provide the Health Care Continuance Benefit by either providing

 

6



--------------------------------------------------------------------------------

substantially identical benefits directly or through an insurance arrangement or
by paying the Executive the estimated cost of the expected Company contribution
therefor for eighteen (18) months after the date of termination with such
payments to be made in accordance with the established payroll practices of the
Company (not less frequently than monthly) for employees generally for the
period during which such cash payments are to be provided.

(B) The Health Care Continuance Benefit as to any Health Care Plan will cease if
and when the Executive has obtained health care coverage under one or more
welfare benefit plans of a subsequent employer that provides for equal or
greater benefits to the Executive and the Executive’s spouse and dependents with
respect to the specific type of benefit.

(C) The Executive and the Executive’s spouse and dependents will become eligible
for COBRA continuation coverage as of the date the Health Care Continuance
Benefit ceases.

(iv) In addition to any vested, but unexpired, stock options to which Executive
may be entitled under any prior plans, the stock options, restricted stock,
stock appreciation rights and similar agreements with the Executive evidencing
the grant of stock options, restricted stock, stock appreciation rights or other
awards under the Holding Company’s 2010 Equity Plan, or any successor plan, will
provide that the vesting of such awards will accelerate and become immediately
exercisable and fully vested as of the date of termination of employment without
Cause or for Good Reason. In the case of stock options, the Executive will have
at least ninety (90) days after termination of employment, or such longer period
as may be provided in the separate stock option agreement, but in no event
longer than the end of the regular term thereof (determined without regard to
the Executive’s cessation of employment) to exercise the stock options.

(b) Non-Competition. Notwithstanding the foregoing, all such payments and
benefits under Section 7(a) otherwise continuing for periods after the
Executive’s termination of employment shall cease to be paid, and the Company
shall have no further obligation due with respect thereto, in the event the
Executive engages in “Competition” or makes any “Unauthorized Disclosure of
Confidential Information,” as defined below, or otherwise engages in any other
activity prohibited in this Section 7. In exchange for the payments on
termination as provided herein, other provisions of this Agreement and other
valuable consideration, the Executive agrees that the Executive will not engage
in Competition for a period equal to the greater of (i) the remainder of the
Term of this Agreement or (ii) twelve (12) months after the Executive’s
employment with the Company ceases for any reason, including the expiration or
non-renewal of this Agreement at the end of the original or any renewal term.
For purposes hereof, “Competition” means the Executive’s performing duties that
are the same as or substantially similar to those duties performed by Executive
for the Company within the twenty-four (24) months prior to the cessation of his
employment, as an officer, a director, an employee, a partner or in any other
capacity, within twenty-five (25) miles of the headquarters or any branch office
of the Company as they exist as of the date Executive’s employment ceases, if
those duties are performed for a business that is the same as or substantially
similar to the business in which the Company was engaged at the time Executive’s
employment ceases.

 

7



--------------------------------------------------------------------------------

(c) Non-Piracy. In exchange for the benefits promised in this Agreement and
other valuable consideration, the Executive agrees that for a period equal to
the greater of (i) the remainder of the Term of this Agreement or (ii) twelve
(12) months after his employment ceases for any reason, he will not, directly or
indirectly, solicit, divert from the Company or do business with any depositors
or other customers of the Bank with whom he had material contact during the last
twenty-four (24) months of his employment or about whom he obtained any
information while acting within the scope of his employment during the last
twenty-four (24) months of his employment, if the purpose of such solicitation,
diversion or transaction is to provide products or services that are the same as
or substantially similar to those offered by the Bank at the time Executive’s
employment ceases. “Material contact” means that Executive personally
communicated with the Customer, either orally or in writing, for the purpose of
providing, offering to provide or assisting in providing products or services of
the Bank. “Customer” means any person or entity with whom the Bank had a
depository or other contractual relationship, pursuant to which the Bank
provided products or services within twenty-four months of the cessation of
Executive’s employment.

(d) In exchange for the benefits promised in this Agreement and other valuable
consideration, the Executive agrees that for a period of twelve (12) months
after his employment ceases, for any reason, he will not, directly or
indirectly, hire or solicit for hire or induce any person to cease their
employment with the Company, if the purpose is to compete with the Company.

(e) Nothing in Section 7(b) or (c) shall prohibit Executive from working in any
role or engaging in any job or activity that can reasonably be construed to be
non-competitive with the Company.

(f) For purposes of this Section 7, “Unauthorized Disclosure of Confidential
Information” means the use or disclosure of information in violation of
Section 8 of this Agreement.

(g) For Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause or if the Executive voluntarily terminates his employment
other than for Good Reason, this Agreement shall terminate without any further
obligation of the Company to the Executive other than the payment to the
Executive of any unpaid base salary for the time worked through the date of
termination payable in a lump sum as soon as administratively feasible following
termination and the payment of any benefits due and owing pursuant to the terms
of any plans, policies or programs, payable when otherwise due.

(h) Remedies. The Executive acknowledges that the covenants set forth in
Section 7 of this Agreement are just, reasonable, and necessary to protect the
legitimate business interests of the Company. The Executive further acknowledges
that if the Executive breaches or threatens to breach any provision of
Section 7, the Company’s remedies at law will be inadequate, and the Company
will be irreparably harmed. Accordingly, the Company shall be entitled to an
injunction, both preliminary and permanent, restraining the Executive from such

 

8



--------------------------------------------------------------------------------

breach or threatened breach, such injunctive relief not to preclude the Company
from pursuing all available legal and equitable remedies. In addition to all
other available remedies, if the Executive violates any of the provisions of
Section 7, the Executive shall pay all reasonable costs and reasonable
attorney’s fees incurred by the Company in enforcing the provisions of that
Section.

(i) Breach does not excuse performance. Executive agrees that a breach by the
Company of any provision of this Agreement shall not excuse his obligation to
adhere to the covenants in Section 7 and shall not constitute a defense to the
enforcement thereof by the Company.

8. Confidentiality. As an employee of the Company, the Executive will have
access to and may participate in the origination of non-public, proprietary and
confidential information relating to the Company and/or its subsidiaries, and
the Executive acknowledges a fiduciary duty owed to the Company and its
subsidiaries not to disclose impermissibly any such information. Confidential
information may include, but is not limited to, trade secrets, customer lists
and information, internal corporate planning, methods of marketing and
operation, and other data or information of or concerning the Company or its
customers that is not generally known to the public or generally in the banking
industry. The Executive agrees that for a period of five (5) years following the
cessation of his employment, he will not use or disclose to any third party any
such confidential information, either directly or indirectly, except as may be
authorized in writing specifically by the Company; provided, however that to the
extent the information covered by this Section 8 is otherwise protected by the
law, such as “trade secrets,” as defined by the Virginia Uniform Trade Secrets
Act, or customer information protected by banking privacy laws, that information
shall not be disclosed or used for however long the legal protections applicable
to such information remain in effect.

Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
the Executive from performing any duty or obligation that shall arise as a
matter of law. Specifically, the Executive shall continue to be under a duty to
truthfully respond to any legal and valid subpoena or other legal process. This
Agreement is not intended in any way to proscribe the Executive’s right and
ability to provide information to any federal, state or local agency in response
or adherence to the lawful exercise of such agency’s authority. In the event the
Executive is requested to disclose confidential information by subpoena or other
legal process or lawful exercise of authority, the Executive shall promptly
provide the Company with notice of the same and either receive approval from the
Company to make the disclosure or cooperate with the Company in the Company’s
effort, at its sole expense, to avoid disclosure.

9. Termination After Change of Control.

(a) Without Cause or for Good Reason. If Executive’s employment is involuntarily
terminated without Cause within one (1) year after a Change of Control shall
have occurred or if he resigns for Good Reason within one (1) year after a
Change of Control shall have occurred, then the Company shall pay to Executive
as compensation for services rendered (subject to any applicable payroll or
other taxes required to be withheld), the Accrued Obligations and, upon
Executive’s signing the Release attached as Exhibit A, which Release must be
signed and not revoked within thirty (30) days after termination, the following:

(i) An amount equal to 2.99 times the Executive’s base salary in effect at the
time of termination, payable in forty-eight (48) equal semi-monthly installments
beginning on the thirtieth (30th) day following termination of employment.

 

9



--------------------------------------------------------------------------------

(ii) The Pro-Rata Bonus (as defined, and payable at the time provided, in
Section 7(a)(ii)).

(iii) For thirty-six (36) months after the date of termination, the Company
shall provide the Health Care Continuance Benefit, as defined in
Section 7(a)(iii), provided that the Executive’s continued participation is
possible under the general terms and provisions of the Health Care Plans. The
following rules shall also apply:

(A) If the Company cannot maintain such coverage for the Executive or the
Executive’s spouse or dependents under the terms and provisions of the Health
Care Plans (or where such continuation would adversely affect the tax status of
the Health Care Plans pursuant to which the coverage is provided), the Company
shall provide the Health Care Continuance Benefit either by providing
substantially identical benefits directly or through an insurance arrangement or
by paying the Executive the estimated cost of the expected Company contribution
therefor for thirty-six (36) months after the date of termination with such
payments to be made in accordance with the established payroll practices of the
Company (not less frequently than monthly) for employees generally for the
period during which such cash payments are to be provided.

(B) The Health Care Continuance Benefit as to any Health Care Plan will cease if
and when the Executive has obtained health care coverage under one or more
welfare benefit plans of a subsequent employer that provides for equal or
greater benefits to the Executive and the Executive’s spouse and dependents with
respect to the specific type of benefit.

(C) The Executive and the Executive’s spouse and dependents will become eligible
for COBRA continuation coverage as of the date the Health Care Continuance
Benefit ceases.

(b) It is the intention of the parties that no payment be made or benefit
provided to Executive pursuant to this Agreement that would constitute an
“excess parachute payment” within the meaning of Section 280G of the Internal
Revenue Code and any regulations thereunder (“Code Section 280G”), thereby
resulting in a loss of an income tax deduction by the Company or the imposition
of an excise tax on Executive under Section 4999 of the Internal Revenue
Code. If the independent accountants serving as auditors for the Company on the
date of a Change of Control (or any other accounting firm designated by the
Company) determine that some or all of the payments or benefits scheduled under
this Agreement, as well as any other payments or benefits on a Change of
Control, would be nondeductible by the Company under Code Section 280G, then the
payments scheduled under this Agreement and all other agreements between the
Executive and the Company will be reduced to one dollar less than the maximum
amount which may be paid without causing any such payment or benefit to be
nondeductible. The determination made as to the reduction of benefits or
payments required hereunder by the independent accountants shall be binding on
the parties. Any

 

10



--------------------------------------------------------------------------------

reduction of benefits or payments required to be made under this Section 9(b)
shall be taken in the following order: first from cash compensation, on a pro
rata basis, and then from stock compensation, on a pro rata basis.

(c) Superseding Provisions. The benefits and payments set forth in Section 9(a)
that may be due in connection with a Change of Control shall supersede all
payments, entitlements and benefits of Executive otherwise payable under
Section 7(a)(i), (ii) and (iii). The benefits and payments due under
Section 9(a) replace those in Section 7(a)(i), (ii) and (iii), and are not
cumulative thereof. If the benefits and payments set forth in Section 9(a) are
payable to the Executive, the non-competition period under Section 7(b) and the
non-piracy period under Section 7(c) shall be twenty-four (24) months from the
date the Executive ceases employment. All other provisions of Section 7 shall
continue to apply as written.

(d) For Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause or if the Executive voluntarily terminates his employment
other than for Good Reason, within one (1) year after a Change of Control, this
Agreement shall terminate without any further obligation of the Company to the
Executive other than the payment to the Executive of any unpaid base salary for
the time worked through the date of termination payable in a lump sum as soon as
administratively feasible following termination and the payment of any benefits
due and owing pursuant to the terms of any plans, policies or programs, payable
when otherwise due.

(e) Survival of Provisions. The obligations and covenants of Section 9 shall
remain in effect for a period of twelve months following a Change of Control, so
long as the Agreement is in effect on the date of the Change of Control, and
notwithstanding that the Agreement expires and is not renewed during such
twelve-month period.

10. Change of Control Defined. For purposes of this Agreement, a “Change of
Control” occurs if, after the date of this Agreement, (a) any person, including
persons acting as a group, becomes the owner of Holding Company securities
having 50% or more of the total voting power of the Holding Company; (b) a
majority of the members of the Holding Company’s Board of Directors are replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the Holding Company’s Board of Directors before the
date of such appointment or election; or (c) any person, including persons
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Holding Company or the Bank that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Holding Company or the Bank, as applicable, immediately before
such acquisition or acquisitions. For purposes of this Agreement, a Change of
Control occurs on the date on which an event described in (a) – (c) occurs. If a
Change of Control occurs on account of a series of transactions or events, the
Change of Control occurs on the date of the last of such transactions or events.
The above definition of Change of Control is intended to, and shall be
interpreted in a manner as to, comply with the requirements of Code
Section 409A.

11. Documents. All documents, records, tapes and other media of any kind or
description relating to the business of the Company or any of its subsidiaries
(the “Documents”), whether or not prepared by the Executive, shall be the sole
and exclusive property of the

 

11



--------------------------------------------------------------------------------

Company. The Documents (and any copies) shall be returned to the Company upon
the Executive’s termination of employment for any reason or at such earlier time
or times as the Boards of Directors of the Company, or their designees, may
specify.

12. Severability. If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision herein, each of which stands
independently.

13. Modification. The parties expressly agree that should a court find any
provision of this Agreement, or part thereof, to be unenforceable or
unreasonable, the court may modify the provision, or part thereof, in a manner
which renders that provision reasonable, enforceable, and in conformity with the
public policy of Virginia.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

15. Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, to the parties at their addresses set forth on the signature
page of this Agreement. Each party may, from time to time, designate a different
address to which notices should be sent.

16. Amendment. This Agreement may not be varied, altered, modified or in any way
amended except by an instrument in writing executed by the parties hereto or
their legal representatives.

17. Binding Effect. This Agreement shall be binding upon the Executive and on
the Company, its successors and assigns effective on the date first above
written subject to the approval by the Boards of Directors of the Company. The
Company will require any successor to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

18. No Construction Against Any Party. This Agreement is the product of informed
negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
neither party was in a superior bargaining position regarding the substantive
terms of this Agreement.

 

12



--------------------------------------------------------------------------------

19. Code Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
applicable guidance thereunder (“Code Section 409A”) or comply with an exemption
from the application of Code Section 409A and, accordingly, all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A.

(b) Neither the Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with Code Section 409A.

(c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the form or timing of
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Code Section 409A) and, for purposes of any such provision of this Agreement
under which (and to the extent) deferred compensation subject to Code
Section 409A is paid, references to a “termination” or “termination of
employment” or like references shall mean separation from service. A “separation
from service” shall not occur under Code Section 409A unless such Executive has
completely severed his relationship with the Company or the Executive has
permanently decreased his services to twenty percent (20%) or less of the
average level of bona fide services over the immediately preceding thirty-six
(36) month period (or the full period if the Executive has been providing
services for less than thirty-six (36) months). A leave of absence shall only
trigger a termination of employment that constitutes a separation from service
at the time required under Code Section 409A. If the Executive is deemed on the
date of separation from service with the Company to be a “specified employee”,
within the meaning of that term under Code Section 409A(a)(2)(B) and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment or benefit that
is required to be delayed in compliance with Code Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
separation from service or (ii) the date of the Executive’s death. In the case
of benefits required to be delayed under Code Section 409A, however, the
Executive may pay the cost of benefit coverage, and thereby obtain benefits,
during such six-month delay period and then be reimbursed by the Company
thereafter when delayed payments are made pursuant to the next sentence. On the
first day of the seventh month following the date of the Executive’s separation
from service or, if earlier, on the date of the Executive’s death, all payments
delayed pursuant to this Section 19(c) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. If any cash payment is
delayed under this Section 19(c), then interest shall be paid on the amount
delayed calculated at the prime rate reported in The Wall Street Journal for the
date of the Executive’s termination to the date of payment.

 

13



--------------------------------------------------------------------------------

(d) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits subject to Code Section 409A, except as permitted
by Code Section 409A, (i) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect. All reimbursements shall be reimbursed in accordance with the Company’s
reimbursement policies but in no event later than the calendar year following
the calendar year in which the related expense is incurred.

(e) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment. In the event any payment payable upon termination
of employment would be exempt from Code Section 409A under Treas. Reg. §
1.409A-1(b)(9)(iii) but for the amount of such payment, the determination of the
payments to the Executive that are exempt under such provision shall be made by
applying the exemption to payments based on chronological order beginning with
the payments paid closest in time on or after such termination of employment.

(f) When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten
(10) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(g) Notwithstanding any of the provisions of this Agreement, the Company shall
not be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is considered deferred compensation subject
to Code Section 409A otherwise fails to comply with, or be exempt from, the
requirements of Code Section 409A.

20. TARP Omnibus Provision. As a result of the Holding Company’s participation
in the Troubled Asset Relief Program Capital Purchase Program (the “CPP”), the
Company is subject to, among other things, the executive compensation
requirements of Section 111(b) of the Emergency Economic Stabilization Act of
2008, as amended from time to time, as such requirements are implemented through
the guidance and regulations issued by the U.S. Department of the Treasury with
respect to the CPP, as such guidance and regulations may be amended from time to
time (collectively, the “CPP Requirements”). Notwithstanding any other provision
of this Agreement, the Company and the Executive agree that this Agreement shall
be administered, interpreted and construed and, if and where applicable,
benefits provided hereunder shall be limited, deferred, forfeited, subject to
repayment to the Company and/or prohibited in accordance with the CPP
Requirements, to the extent legally applicable to the Executive, including
without limitation the clawback, the bonus prohibition and the golden parachute
prohibitions thereof. Further, the Company and the Executive agree that the
Company shall have the right unilaterally to amend this Agreement to effect or
document any changes or additions which in its view are necessary or appropriate
to comply with the CPP Requirements. In the event no severance benefits are
payable under Section 7(a)(i) because of the application of the limitations
described in this Section 20, the non-competition period in Section 7(b) and the

 

14



--------------------------------------------------------------------------------

non-piracy period in Section 7(c) shall be reduced to six (6) months from the
date the Executive ceases employment due to the Company involuntarily
terminating him without Cause not within one (1) year after a Change of Control
or due to the Executive resigning for Good Reason not within one (1) year after
a Change of Control. In the event no severance benefits are payable under
Section 9(a)(i) because of the application of the limitations described in this
Section 20, the non-competition period in Section 7(b) and the non-piracy period
in Section 7(c) shall be eliminated if the Executive ceases employment due to
the Company involuntarily terminating him without Cause within one (1) year
after a Change of Control or due to the Executive resigning his employment for
Good Reason within one (1) year after a Change of Control.

21. Regulatory Limitation. Notwithstanding any other provision of this
Agreement, neither the Company nor any subsidiary shall be obligated to make,
and the Executive shall have no right to receive, any payment, benefit or amount
under this Agreement that would violate any law, regulation or regulatory order
applicable to the Company or the subsidiary at the time such payment is due,
including without limitation, any regulation or order of the Federal Deposit
Insurance Corporation or the Board of Governors of the Federal Reserve System.
In the event any payment, benefit or amount under this Agreement may be payable
with regulatory approval, the Company agrees to take all reasonable steps to
obtain such regulatory approval. In the event no severance benefits are payable
under Section 7(a)(i) because of the application of the limitations described in
this Section 21, the non-competition period in Section 7(b) and the non-piracy
period in Section 7(c) shall be reduced to six (6) months from the date the
Executive ceases employment due to the Company involuntarily terminating him
without Cause not within one (1) year after a Change of Control or due to the
Executive resigning for Good Reason not within one (1) year after a Change of
Control. In the event no severance benefits are payable under Section 9(a)(i)
because of the application of the limitations described in this Section 21, the
non-competition period in Section 7(b) and the non-piracy period in Section 7(c)
shall be eliminated if the Executive ceases employment due to the Company
involuntarily terminating him without Cause within one (1) year after a Change
of Control or due to the Executive resigning his employment for Good Reason
within one (1) year after a Change of Control.

22. Entire Agreement. Except as otherwise provided herein, this Agreement
constitutes the entire agreement of the parties with respect to the matters
addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement. It is further specifically agreed and
acknowledged that, except as provided herein, the Executive shall not be
entitled to severance payments or benefits under any severance or similar plan,
program, arrangement or agreement of or the Company for any cessation of
employment occurring while this Agreement is in effect.

23. Survivability. The provisions of Section 7 and 8 shall survive the
termination, expiration or non-renewal of this Agreement.

24. Title. The titles and sub-headings of each Section and Sub-Section in the
Agreement are for convenience only and should not be considered part of the
Agreement to aid in interpretation or construction.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

VIRGINIA COMMERCE BANK By  

/s/ W. Douglas Fisher

W. Douglas Fisher Its Chairman of the Board of Directors Virginia Commerce Bank
5350 Lee Highway Arlington, Virginia 22207 VIRGINIA COMMERCE BANCORP, INC. By  

/s/ W. Douglas Fisher

W. Douglas Fisher Its Chairman of the Board of Directors Virginia Commerce
Bancorp, Inc. 5350 Lee Highway Arlington, Virginia 22207 By  

/s/ Peter A. Converse

Peter A. Converse “Executive” 1201 North Nash Street, #502 Arlington, Virginia
22209

 

16



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AGREEMENT

For good and valuable consideration, the receipt of which is hereby
acknowledged, Peter A. Converse (“Executive”), hereby irrevocably and
unconditionally releases, acquits, and forever discharges Virginia Commerce Bank
(“the Bank”) and Virginia Commerce Bancorp, Inc. (“the Holding Company”) and
each of their current and former agents, directors, members, affiliated
entities, officers, executives, employees, attorneys, and all persons acting by,
through, under or in concert with any of them (collectively “Releasees”) from
any and all charges, complaints, claims, liabilities, grievances, obligations,
promises, agreements, controversies, damages, policies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected, including, but not
limited to, any rights arising out of alleged violations or breaches of any
contracts, express or implied, or any tort, or any legal restrictions on their
right to terminate Executive’s employment, or any federal, state or other
governmental statute, regulation, law or ordinance, including without limitation
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991; (2) the Americans with Disabilities Act; (3) 42 U.S.C. § 1981;
(4) the federal Age Discrimination in Employment Act (age discrimination);
(5) the Older Workers Benefit Protection Act; (6) the Equal Pay Act; (7) the
Family and Medical Leave Act; and (8) the Executive Retirement Income Security
Act (“ERISA”) (“Claim” or “Claims”), which Executive now has, owns or holds, or
claims to have, own or hold, or which Executive at any time heretofore had owned
or held, or claimed to have owned or held, against each or any of the Releasees
at any time up to and including the date of the execution of this General
Release Agreement (“Release”).

Executive hereby acknowledges and agrees that the execution of this Release and
the cessation of Executive’s employment and all actions taken in connection
therewith are in compliance with the federal Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act and that the releases set forth
above shall be applicable, without limitation, to any claims brought under these
Acts. Executive further acknowledges and agrees that:

a. This Release given by Executive is given solely in exchange for the
consideration set forth in the Employment Agreement between the Bank, the
Holding Company and Executive to which this Release was initially attached and
such consideration is in addition to anything of value which Executive was
entitled to receive prior to entering into this Release;

b. By entering into this Release, Executive does not waive rights or claims that
may arise after the date this Release is executed;

c. Executive has been advised to consult an attorney prior to entering into this
Release, and this provision of this Release satisfies the requirements of the
Older Workers Benefit Protection Act that Executive be so advised in writing;

 

A-1



--------------------------------------------------------------------------------

d. Executive has been offered twenty-one (21) days from receipt of this Release
within which to consider whether to sign this Release; and

e. For a period of seven (7) days following Executive’s execution of this
Release, Executive may revoke this Release by delivering or mailing the
revocation to the Chairman of the Board of Directors of the Holding Company and
this Release shall not become effective or enforceable until such seven (7) day
period has expired.

This Release shall be binding upon the heirs and personal representatives of
Executive and shall inure to the benefit of the successors and assigns of the
Bank and the Holding Company.

 

 

   

 

Date     PETER A. CONVERSE

 

A-2